UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-10446 LITHIUM TECHNOLOGY CORPORATION (Name of Issuer in Its Charter) DELAWARE 13-3411148 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10379B DEMOCRACY LANE, FAIRFAX, VIRGINIA 22030 (Address of Principal Executive Offices) (Zip Code) (571) 207-9058 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Accelerated filero Non-accelerated filero Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox APPLICABLE ONLY TO CORPORATE ISSUERS As of August 12, 2011, the Company had 2,032,371,256 shares of common stock outstanding. 1 LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 INDEX Page PART 1—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets June 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM4. CONTROLS AND PROCEDURES 23 PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 24 ITEM1A. RISK FACTORS 24 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM5. OTHER INFORMATION 25 ITEM6. EXHIBITS 26 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued salaries - Accrued interest Related parties debt Current portion of long term debt Other current liabilities and accrued expenses Liability for inadequate reserves of common stock - Warrant liability - Total current liabilities Related party debt long term Long term debt Other long term liabilities - Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Total Preferred Stock authorized 100,000,000 - no shares issued and outstanding at June 30, 2011 and December 31, 2010 - - Common stock, par value $.01 per share, authorized - 3,000,000,000 at June 30, 2011 and December 31, 2010; issued and outstanding - 2,032,371,256 at June 30, 2011 and 1,887,173,032 December 31, 2010 Additional paid-in capital Accumulated other comprehensive loss - cumulative translation adjustments ) ) Accumulated deficit ) ) Total stockholders deficit ) ) Total liabilities and stockholders deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 LITHIUM TECHNOLOGY CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) SIX MONTHS ENDED THREE MONTHS ENDED JUNE 30, JUNE 30, REVENUES Products and services sales $ Cost of goods sold $ $ Gross margin (loss) ) EXPENSES Engineering, research and development General and administrative Transaction compensation expense - warrants - - Sales and marketing Depreciation and amortization Loss on sale of property and equipment - - Total expenses Loss from operations ) OTHER INCOME (EXPENSE) Fair value of warrant - Interest expense, net of interest income ) Interest expense related to amortization of discount on convertible debt ) Currency exchange income (expense) ) ) Other ) - ) - Other - inadequate reserves of common stock ) - ) - Total other income (expense) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income tax expense - ) - - NET INCOME (LOSS) Currency translation adjustments ) ) ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ ) $ Weighted average number of common shares outstanding:Basic and Diluted rounded to nearest million Basic and diluted net income/(loss) per share $ ) $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 4 LITHIUM TECHNOLOGY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED June 30, 2011 June 30, 2010 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments Depreciation and amortization expense Bad debt expense - Amortization of debt discount - Transaction compensation expense - warrants - Inadequate reserves of common stock - Loss on sale of property and equipment - Currency translation loss (gain) ) Change in fair value of warrant liability ) ) (Increase)/decrease in assets Inventories Accounts receivable Prepaid expenses and other assets ) Increase in liabilities Accounts payable & accrued expenses ) Net cash used in operating activities ) ) CASH FLOW FROM INVESTING ACTIVITIES Capital Expenditures ) ) Net cash used in investing activities ) ) CASH FLOW FROM FINANCING ACTIVITIES Repayment of debt ) ) Proceeds from loans from related parties - Proceeds from issuance of convertible debt - Proceeds from equity issuance - Net cash provided by financing activities CURRENCY EFFECTS ON CASH AND CASH EQUIVALENTS ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Interest paid (Silent Partnership Loans - TBG) $
